Name: Commission Regulation (EEC) No 3342/81 of 24 November 1981 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 11 . 81 Official Journal of the European Communities No L 338/ 13 COMMISSION REGULATION (EEC) No 3342/81 of 24 November 1981 amending Regulation (EEC) No 2931/81 suspending the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece Whereas, accordingly, the duty rates given for the products concerned in the Annex to Regulation (EEC) No 2931 /81 should be brought up to date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 64 (4) (b) thereof, Whereas Regulation (EEC) No 2931 /81 (') suspended the customs duties applicable on import into the Community of Nine of certain agricultural products coming from Greece ; Whereas, in the context of Agreements signed with some non-member countries, in particular the Geneva Protocol ( 1979) and the Additional Protocol to the Geneva Protocol ( 1979) annexed to the General Agree ­ ment on tariffs and trade, signed following the multi ­ lateral trade negotiations of 1973 to 1979 , the Community undertook to undertake reductions in customs duties, some of which are to be fully or partly implemented on 1 January 1982 ; whereas, for this reason , Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (2), as last amended by Regulation (EEC) No 3300/81 (3), is to be amended with effect from 1 January 1982 ; HAS ADOPTED THIS REGULATION : Article 1 The duty rates applicable on import into the Commu ­ nity of Nine of products coming from Greece and referred to in the Annex hereto are hereby amended as stated in the said Annex . The Annex to Regulation (EEC) No 2931 /81 is hereby amended accordingly. Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 293, 13 . 10 . 1981 , p . 8 . 0 OJ No L 172, 22. 7. 1968 , p . 1 . (3) OJ No L 335, 23 . 11 . 1981 , p . 1 . No L 338/ 14 Official Journal of the European Communities 25. 11 . 81 ANNEX C. Other CCT heading No Description Rate of duty(%) 07.04 Dried, dehydrated or evaporated vegetables, whole, cut, sliced, broken or in powder, but not further prepared : A. Onions 10 08.04 Grapes, fresh or dried : B. Dried : II . Other 2-5 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : 5-9 20.06 Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : I. Of more than 1 kg 4 II . Of 1 kg or less 4-6 B. Other : I. Containing added spirit : a) Ginger : 1 . Of an actual alcoholic strength by mass not exceeding 11-85% mas 19-2 d) Peaches, pears and apricots, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11-85% mas 21-9 bb) Other : 1 1 . Of an actual alcoholic strength by mass not exceeding 11-85% mas 21-9 e) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas 21-9 2. Other : aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas 21-9 f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas 21-9 2. Other : aa) Of an actual alcoholic strength by mass not exceeding 11-85% mas 21-9 25 . 11 . 81 Official Journal of the European Communities No L 338 / 15 CCT heading No Description Rate of duty(%) 20.06 (cont'd) B. II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2. Grapefruit segments 8 . Other fruits : 2-5  Grapefruit  Other 2-9 14-9 b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 2-5